Case: 1:12-cv-00029-AET-GWC Document #: 193 Filed: 03/22/19 Page 1 of 2

NOT FOR PUBLICATION

UNITED STATES DISTRICT COURT
DISTRICT OF THE VIRGIN ISLANDS
DIVISION OF ST. CROIX

EVARISTO RODRIGUEZ and JULIO
BECCERRIL,

Plaintiffs, Civ. No. 12-29

v. ORDER

SPARTAN CONCRETE PRODUCTS,
LLC,

Defendant.

THOMPSON, U.S.D.J.!

 

For the reasons stated in this Court’s Opinion on this same day,

IT IS on this 2! fay of March, 2019,

ORDERED that Plaintiffs’ Motion to Amend/Correct Motion for Attorneys’ Fees (ECF
No. 186) is GRANTED; and it is further

ORDERED that Plaintiffs’ Motion to Amend/Correct Motion to Amend/Correct Motion
for Attorneys’ Fees (ECF No. 188) is GRANTED; and it is further

ORDERED that Plaintiffs’ Motion for Attorneys’ Fees (ECF No. 184) is GRANTED IN
PART and DENIED IN PART; and it is further

ORDERED that Plaintiffs are awarded $15,144.00 in attorneys’ fees ($4,110.00 for Lee
J. Rohn and $11,034.00 for Ronald E. Russell) and $7,339.30 in costs to be paid by Defendant;

and it is further

 

' The Honorable Anne E. Thompson, United States District Judge for the District of New Jersey,
sitting by designation.
Case: 1:12-cv-00029-AET-GWC Document #: 193 Filed: 03/22/19 Page 2 of 2

ORDERED that this Order awarding attorneys’ fees and costs is STAYED pending the
resolution of Plaintiffs’ appeal of this Court’s Order and Judgment dated January 16, 2019 (see

ECF No. 189).

frre 6 Kirn tye —

ANNE E. THOMPSON, U.S.D.J.
